DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.

Status of Amendment
The amendment filed on 8 February 2022 fails to place the application in condition for allowance. 
Claims 1-3, 5-7, 10, 13, 14, 16-18, 20-21, 23-26, and 30-33 are currently pending.
Claims 1-3, 5-7, 10, 13, 14, 16, 17, and 32 are currently rejected.
Claims 18, 20, 21, 23-26, 30, 31, and 33 are currently withdrawn.

Status of Rejections
The rejection of claims 1-3, 5-7, 10, 13, 14, 16, 17, and 32 under 35 U.S.C. 103(a) are herein maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7,10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (Adv. Mater. 2015, 27, 3175–3180) in view of Brown et al (3,876,513) and Bugnet et al (US 4,882,232).
As to claims 1-3, 13, 14, and 32 Yang discloses a process (Fig. 1) comprising at least partially submerging a substrate (pg. 3179 Experimental Section “Galvanostatic electrodeposition of metal Co layer on the substrate was then carried out in an aqueous  plating solution”) into an electrochemical deposition bath (Experimental pg. 3179 “of 0.05  M   CoSO4 (99%, Sigma-Aldrich) and 0.5  M   H3BO3  (99.5%, Sigma–Aldrich)”) wherein a composition of the electrochemical deposition bath comprises at least a metal salt (cobalt sulfate as cited above by instant claims 1, 2, 3, and the ranges of option B with specific example in the experimental section) and borate (see above) at a temperature of 30-40 degrees C. Yang further discloses wherein the nanoporous (Title, pg. 3176 col. 1 1st paragraph “pore size of 80 nm”) film is further anodized with NH 4 F in a range of 0.01-11 g/L in 3M DI water with ethylene glycol (pg. 3179 “Subsequent anodic treatments were performed at a constant voltage of 50 V for 1 h in a solution of 0.5 M   NH 4 F (98%, Sigma-Aldrich) with 3  M  deionized water in ethylene glycol/glycerol (99.5%, Sigma-Aldrich).” As required by instant claims 13-14) and further treated in a CVD treatment (pg. 3179 Experimental “To convert the porous Co oxide to a porous Co phosphide/Co phosphate ﬁlm, the reaction with phosphorous vapor was performed in a CVD apparatus. The Co oxide thin ﬁ lm was placed in the middle of a standard 1 in. quartz tube furnace and heated to 300 °C for 2 h, while NaH 2 PO 2  (≈2 g) in a porcelain boat as a phosphorous doping source was placed at the upstream side of the furnace and heated by an external heating source at 200 °C. Ar (100 sccm) was used as a protective gas during the reaction and cooling process.” As required by instant claim 32).
	Yang further discloses that the “…500nm thick PCPTF (Figure 1d…)…were then directly used…” (pg. 3175-3176 sentence connecting the two pages). It is noted that the PCPTF 
	Yang fails to explicitly disclose the use of saccharin and citrate and wherein the deposit is removed from the substrate.
	Brown discloses using saccharin with cobalt electroplating baths as a class I brightener to give ductile bright level plating (col. 1 liens 12-19, col. 3 lines 39-41). Brown further discloses appropriate temperatures for copper sulfate baths (col. 6 lines24) which overlap the instantly claimed range.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used saccharin in the cobalt electroplating bath as taught by Brown in the method of Yang because it provides a ductile, bright, and level plating. Further. it would have been obvious to one of ordinary skill in the art  to have used a temperature as taught by Brown between 15 and 45 degrees C in the method of Yang because said temperatures are suitable for copper sulfate electroplating baths which contain borate and saccharin and prima facie obvious. See MPEP 2144.05.
	Bugnet discloses forming porous metal structures (title) for us as electrodes or catalysts (Abstract) comprising removing them from the substrate (Abstract) which results in a reduction in weight and increase in porosity (col. 2 lines 61-68).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as files to have removed the deposited film as taught by Bugnet in the method of Yang, as modified by Brown, for use as electrode and catalyst as suggests in Bugnet and Yang and to further increase the porosity which is desirable characteristic in Yang (pg. 3176 col. 2 last paragraph when contrasted with no porosity, pg. 3175 col. 1 first paragraph).

As to claim 5, Yang discloses a conductive substrate (Fig. 1 ii).

As to claim 6, Yang discloses plating at a current of 10mA on an area of at most 75 mm x 25 mm, which equates to 1 mA/cm2 (Experimental section p. 3179).

As to claims 7 and 10, the limitations are drawn towards the alternative limitations of the plating bath and thus further recitation of the specific Fe is drawn towards the optional inclusion of and not further limiting the nickel solutions as instantly claimed.

As to claim 16, Yang fails to explicitly disclose the pH is between 1 and 6 (col. 3 lines 16).
	Brown discloses appropriate pH for copper sulfate baths (col. 6 lines 23) which fall within the instantly claimed range.
	Thus it would have been obvious to one of ordinary skill in the art  to have used a pH as taught by Brown in the method of Yang, as modified by Brown and Bugnet, because said pH values are suitable for copper sulfate electroplating baths which contain borate and saccharin and prima facie obvious. See MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by Brown and Bugnet, as applied to claim 16 above, and further in view of Zenter (US 3,152,974).
As to claim 17, Yang, as modified by Brown and Bugnet, fail to explicitly disclose a voltage applied to the electrochemical deposition bath having a constant potential of 5-300 V.
	Zenter discloses the voltage to be about 5-10 V for the deposition of cobalt (col. 2 lines 18-21).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a voltage of about 5-10 V as taught by Zenter in the process of Yang, as modified by Brown and Bugnet, in selection of an appropriate voltage for the deposition of cobalt. See MPEP 2144.07.


Response to Arguments
Applicant's arguments filed 10 January 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., freestanding anodization, specific methods of removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument that the inclusion of saccharin amounts to a superior or unexpected property of easy removal, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, such a showing of unexpected results 
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LOUIS J RUFO/Primary Examiner, Art Unit 1795